6 A.3d 1288 (2010)
Philip B. MITMAN, Mayor of the City of Easton on Behalf of the CITY OF EASTON, Petitioners.
v.
POLICE PENSION COMMISSION OF the CITY OF EASTON and Matthew Renninger, Respondents.
No. 536 MAL 2009.
Supreme Court of Pennsylvania.
November 1, 2010.

ORDER
PER CURIAM.
AND NOW, this 1st day of November, the Petition for Allowance of Appeal is GRANTED as to the following issue, rephrased for clarity:
Whether a claimant, who is seeking permanent disability pension benefits after suffering a psychological injury, must establish abnormal working conditions?